Citation Nr: 0506844	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  02-20 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from November 1953 to May 
1958, from June 1958 to June 1961, and from August 1961 to 
May 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claim for 
entitlement to service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that service connection is warranted for 
PTSD.  The claims folder establishes that his claimed 
stressors include being threatened by a Vietnamese Harbor 
patrolman, between 1970 and 1971, after he [the veteran] 
attempted to recover a can of coffee that was thrown off of a 
ship when it came into the harbor.  The veteran indicated 
that the man pointed a gun at him and told him that he would 
shoot him if he took the coffee.  The veteran also claims 
that while in Vietnam between 1970 and 1971, his fellow 
soldiers shot at him on two occasions, after he turned over a 
bag of hashish that was found hanging down from his bed.  He 
indicated that although his First Sergeant was angry with him 
for getting the bag down and turning it in to him, he, after 
the veteran informed him of his being shot at, later allowed 
the veteran to carry a 45-caliber pistol with ammunition. 

The claims folder also reflects that the veteran has sought 
post-service treatment by VA examiners for psychiatric 
disabilities.  Such psychiatric disabilities include 
diagnoses of PTSD and major depression.

The Board observes that although the veteran's claimed 
stressors include the alleged occurrence of in-service 
personal assaults, the RO developed the veteran's PTSD claim 
under provisions of 38 C.F.R. § 3.304(f) and not under the 
provisions 38 C.F.R. § 3.304(f)(3) (2004)(for PTSD claims 
based on in-service personal assaults). Therefore, the Board 
concludes, that it must be determined whether the alleged 
assaults in service are verified by the record.  The Board 
also notes that the record does not reflect that the veteran 
has been provided notice of the alternate sources of evidence 
that may be utilized for verification of personal assaults, 
as 
contained in 38 C.F.R. § 3.304 (f)(3) (2004), as required by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

Under the circumstance, the Board finds that additional 
development is required.  As such, the case is REMANDED to 
the RO for the following actions:

1.  The RO must ensure that all VCAA 
notice obligations have been satisfied, 
specifically as to alternate sources of 
evidence for verification of personal 
assaults, as contained in 38 C.F.R. 
§ 3.304(f)(3) (2004) and the VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part 
III, Par. 5.14d.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   

2.  If additional evidence is received, 
and if deemed necessary, the veteran 
should then be afforded a VA examination 
to determine the nature and etiology of 
any current psychiatric disability, to 
include PTSD and major depression.  The 
examiner should be requested to furnish 
an opinion concerning whether it is 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran's current PTSD diagnosis, if 
diagnosed, is etiologically related to 
his claimed in service stressors.  The 
examiner should also furnish an opinion 
concerning whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the veteran's current 
major depression, if diagnosed, is 
etiologically related to service.  
Further, the examiner should also be 
requested to furnish an opinion as to 
whether any behavioral changes that 
occurred at or close in time to the 
alleged personal assault indicate the 
occurrence of an alleged in-service 
stressor.

The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiner 
for review of pertinent documents therein 
in conjunction with the examination.

3.  Thereafter, the RO should review all 
of the evidence of record, including all 
new evidence, and readjudicate the issue 
of entitlement to service connection for 
PTSD.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him.  He should be afforded the 
opportunity to respond to the 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

